1

2                                                                                 JS-6

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   REBECCO CASTILLO,                          )   Case No.       CV-18-9775-R
                                                )
12                       Plaintiff(s),          )
                                                )
13                                              )   ORDER OF DISMISSAL
                  v.                            )   BY LACK OF PROSECUTION
14                                              )
     GHIRARDELLI CHOCOLATE                      )
15   COMPANY, et al.                            )
                                                )
16                                              )
                                                )
17                       Defendant(s).          )
                                                )
18                                              )
                                                )
19

20
           Plaintiff was ordered to show cause in writing by not later than May 30, 2019 why this action
21
     should not be dismissed for lack of prosecution;
22
           WHEREAS, this period has elapsed without any action by plaintiff.
23
           The Court hereby DISMISSES this instant action for lack of prosecution.
24

25
     Dated: May 31, 2019
26

27
                                                             HONORABLE MANUEL L. REAL
28                                                           UNITED STATES DISTRICT JUDGE
